IN THE SUPREME COURT OF MISSISSIPPI

                                          NO. 98-CT-00417-SCT



NEW BELLUM HOMES, INC.
v.



KEITH AND BILLIE JEAN GIFFIN



      McRAE, PRESIDING JUSTICE, DISSENTING:

This writer must respond to the personal assertions authored by the Chief Justice. The original opinion of
New Bellum Homes, Inc. v. Giffin, 784 So. 2d 139 (Miss. 2001), was published February 1, 2001, in
which all but one Justice concurred at that time. Since then there have been two motions for rehearing, a
motion to clarify, and more importantly, our opinion has now been published in West over a year ago and
should have been deemed final. Our rules do not allow what has occurred with the majority's order of the
Chief Justice. The fifteen percent penalty was assessed according to the statute and the rules of this Court,
since the judgment below was affirmed in toto. The original opinion authored by this writer was reviewed
and voted on by the Court. No one asked for changes. When it was reviewed two other times on motion
for rehearing and clarification, the majority of the Court, including the Chief Justice, denied it. Now a year
and a half after the opinion was published and more than a year after the mandate was issued and in
contravention of our rules, this Court is now granting by order that which it denied in our published opinion.
One Justice cannot single handedly do anything; it takes a majority.

Accordingly, I dissent to this order as we should not give special treatment to individuals or certain parties.